Citation Nr: 0413888	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty on August 25, 1942; and 
from September 1942 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's application 
to reopen a claim for service connection for cause of death.  

The Board notes that although the RO denied the appellant's 
application to reopen the claim, the Statement of the Case 
reflects that it also reviewed the claim on a de novo basis.  
Regardless of the RO's action, the Board has a jurisdictional 
responsibility to consider whether it is proper to reopen the 
claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on the 
title page.    

FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement 
within one year of notification of a January 1996 RO rating 
decision denying service connection for cause of death.       

2.  The RO, in a February 2002 rating decision, denied 
reopening of the claim due to lack of new and material 
evidence.  The appellant did not submit a notice of 
disagreement within one year of notification of the February 
2002 decision.  

3.  Since the February 2002 unappealed RO denial of the 
veteran's application to reopen the claim for service 
connection for the cause of the veteran's death, the evidence 
received consists of a private medical statement from Dr. 
R.J.S., who indicated that the veteran was treated with 
various medications and vitamins for an unspecified illness 
between 1946 and 1948.  

4.  The additional evidence is relevant and, by itself or in 
connection with evidence previously assembled (lay statements 
from fellow soldiers asserting that the veteran was diagnosed 
with pulmonary tuberculosis during service), relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of sustaining the claim.                  

5.  The immediate cause of the veteran's death was pulmonary 
tuberculosis.  

6.  There are no medical records reflecting any symptoms, 
diagnoses, or treatment for pulmonary tuberculosis within 3 
years of service.

7.  Service connection was not in effect for any disability 
during the veteran's lifetime.
 
8  The veteran's fatal pulmonary tuberculosis began many 
years after service and was not causally linked to any 
incident of active service.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision that denied the veteran's 
application to reopen a claim for service connection for 
cause of death is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (2001).

2.  Evidence submitted since the February 2002 RO decision 
denying the appellant's application to reopen her claim for 
service connection for cause of death is new and material; 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003). 

3  Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the January 1996 rating decision, the 
February 2002 rating decision, the January 2003 rating 
decision, the July 2003 Statement of the Case, and letters 
sent to the claimant by the RO (to include a May 2001 VCAA 
duty to assist letter), adequately informed her of the 
information and evidence needed to substantiate her 
application to reopen her claim for service connection for 
the cause of the veteran's death, and complied with VA's 
notification requirements.  The Statement of the Case set 
forth the laws and regulations applicable to the claimant's 
claim.  Further, letters from the RO to the claimant dated 
December 1999, May 2001, July 2003, and August 2003 informed 
her of the types of evidence that would substantiate her 
claim; that she could obtain and submit private evidence in 
support of her claim; and that she could have the RO obtain 
VA and private evidence if she completed the appropriate 
medical releases for any private evidence she wanted the RO 
to obtain.  In sum, the claimant was notified and aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the initial 
unfavorable decision against the claim.  However, the initial 
unfavorable decision was issued in January 1996, years before 
the enactment of VCAA.  The RO obviously could not inform the 
claimant of law that did not exist.  Moreover, while the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the January 1996 RO decision, notice was provided by 
the AOJ in a May 2001 correspondence (prior to the transfer 
and certification of the appellant's case to the Board), and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In its VCAA notice letter, and 
Statement of the Case, the RO informed the claimant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102 ;  see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
claimant by December 1999, May 2001, July 2003, and August 
2003 letters and asked her to identify all medical providers 
who treated the veteran for pulmonary tuberculosis.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In the absence of any relevant abnormal 
findings recorded during service or for so many years 
thereafter, any nexus opinion sought at this late stage would 
be purely speculative.  There is no duty to provide a nexus 
opinion under such circumstances.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

New and Material Evidence Received

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a January 1996 RO rating 
decision denying service connection for cause of death.  
Thus, the decision became final.  The RO, in a February 2002 
rating decision, denied reopening of the claim due to lack of 
new and material evidence.  The appellant did not submit a 
notice of disagreement within one year of notification of the 
February 2002 decision.  
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen her claim was filed after August 29, 
2001 (it was received in December 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(20031) provides as follows:   
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
sustaining the claim	

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The January 1996 RO rating decision denied service connection 
for cause of death on the basis that there was no evidence 
that the cause of the veteran's death was linked to service.  
Since that time, the appellant claimed that the veteran may 
have been a POW who suffered from beriberi heart disease.  
Since the February 2002 unappealed RO denial of the veteran's 
application to reopen the claim for service connection for 
the cause of the veteran's death, the evidence received 
consists of a private medical statement from Dr. R.J.S., who 
indicated that the veteran was treated with various 
medications and vitamins for an unspecified illness between 
1946 and 1948.  The additional evidence in question was not 
previously submitted to agency decisionmakers and it relates 
to unestablished facts necessary to substantiate the claim, 
that is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, raises a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for cause of death is reopened.

Background

The appellant's late husband died in June 1986.  The cause of 
death listed on his death certificate was pulmonary 
tuberculosis (PTB).  It is the appellant's contention that 
her husband's cause of death was related to an incident in 
service.  She further contends that he was taken as a 
Prisoner of War (POW) and that he suffered from beriberi 
heart disease.  The veteran was not service connected for any 
condition during his lifetime.  

Service medical records fail to show any complaints, 
symptoms, treatment or diagnoses for any kind of heart or 
lung disease, to include PTB or beriberi heart disease.  The 
veteran's separation examination shows that upon examination, 
the veteran's heartbeat was irregular; his lungs were normal.  
The veteran's blood pressure was 149/70 at that time.  His 
Affidavit for Philippine Army Personnel shows that when asked 
to list all wounds and illnesses incurred during service, the 
veteran failed to list any.  The claimant has submitted a 
September 1986 joint affidavit from the veteran's fellow 
soldiers (C.B. and P. V.) that state that the veteran 
suffered from tuberculosis during service.   

The veteran's Affidavit for Philippine Army Personnel also 
failed to note any time as a POW.  In a previous claim filed 
in April 1974 for a fractured joint in his right knee, the 
veteran denied having been a POW.  An AGUZ Form 632 dated 
August 1974 also lists no time in which the veteran was a 
POW.  The claimant has submitted a January 1995 joint 
affidavit from the veteran's fellow soldiers (P.V. and 
H.T.S.) that state that the veteran was with them as a 
Japanese POW.   

An August 1980 Veterans Memorial Medical Center report shows 
that the veteran was admitted in July 1980 and discharged in 
August 1980 for PTB, MA.  A November 1980 Discharge Summary 
from the VA Hospital noted that the veteran was admitted to 
the hospital for the second time in October 1980.  He had 
PTB, MA, active, as well as anemia.  He had a productive 
cough with whitish expectorants, back pain and anorexia, as 
well as on and off blood-streaked sputum.  It was noted on 
the report that the veteran was a PTB case since 1978.  

Since the February 2002 unappealed RO denial of the veteran's 
application to reopen, the evidence received consists of a 
private medical statement from Dr. R.J.S., who indicated that 
the veteran was treated for an unspecified illness between 
1946 and 1948.  Treatment consisted of daily injections of 1-
gram streptomycin, Vitamin K tabs, isoniazid tabs, codeine 
sulfate tabs, ferrous sulfate tabs, and penicillin G sodium.  

Laws and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and tuberculosis becomes manifest 
to a degree of l0 percent within 3 years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

A diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of an examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinic, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2003), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2003).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service medical records fail to show any complaints, 
symptoms, treatment or diagnoses for any kind of lung 
disease, to include PTB.  The veteran's separation 
examination shows his lungs were normal.  In his Affidavit 
for Philippine Army Personnel, the veteran was asked to list 
all wounds and illnesses incurred during service.  He failed 
to list any.  Furthermore, in an April 1974 claim for service 
connection for residuals of a fracture of a knee, the veteran 
did not simultaneously file a PTB claim.  

The first medical evidence of PTB occurred in August 1980, 
when the Veterans Memorial Medical Center report showed that 
the veteran was admitted for PTB, MA.  When the veteran was 
later admitted into the hospital in November 1980, the 
discharge summary showed that the veteran was a known PTB 
case since 1978 (over thirty years after service).  

The Board notes the September 1986 joint affidavit in which 
fellow soldiers (C.B. and P. V.) state that the veteran 
suffered from tuberculosis during service.  However, lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.374.  
 
The claimant also cites Dr. R.J.S.'s medical statement 
indicating that he treated the veteran from 1946 to 1948.  
However, the correspondence does not identify the illness 
treated, let alone satisfy the requirements of 38 C.F.R. 
§ 3.374 for a diagnosis of tuberculosis within three years of 
service.  

In sum, there is no medical evidence that the veteran 
suffered from PTB during service or within the 3-year 
presumptive period.  There is no competent evidence of  PTB 
until 1978, more than  thirty years post-service, nor is 
there any medical evidence of a nexus between the veteran's 
fatal lung disease and service.  

The claimant has also asserted that the veteran was a POW who 
suffered from beriberi heart disease.  The claimant has 
submitted a joint affidavit from the veteran's fellow 
soldiers (P.V. and H.T.S.) that states that the veteran was 
with them as a POW of the Japanese government.  However, 
aside from the fact that the death certificate does not 
include heart disease-it identifies pulmonary tuberculosis as 
the sole cause of the veteran's death-the Board notes that 
the veteran never claimed to have been a POW, though he had 
numerous opportunities to do so.  The veteran was asked to 
list time served as a POW in his Affidavit for Philippine 
Army Personnel.  The veteran stated "none".  The veteran 
was also asked to note any time spent as a POW in his April 
1974 claim application for a fractured joint in his right 
knee.  The veteran denied having been a POW.  In addition, an 
AGUZ Form 632 dated August 1974 also lists no time in which 
the veteran was a POW.  The RO determined that the veteran 
was not a former POW and, for the aforementioned reasons, the 
Board concurs with that finding.

In sum, the service personnel records do not show that the 
veteran was a former POW, and the medical evidence shows that 
his fatal pulmonary tuberculosis began many years after 
service and was not causally linked to any incident of active 
service.  Accordingly, service connection for the cause of 
the veteran's death is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




